Appeal from an order of the Special Term, Supreme Court, Ulster County. The Commissioners of Appraisal under the New York Water Supply Act have awarded claimant-appellant $7,500 in compensation for the loss of a general country store business at Eureka in Sullivan County in an area to be used for water supply purposes. Since the actual records of the course of this store business over some years leave in considerable doubt how it had actually sustained itself or could have been profitable to claimant, the court at Special Term was of opinion the claim should be retried before other commissioners, and accordingly rejected that part of the report which awarded claimant $7,500. There is some opinion proof of value of the business in the *1207record and it may well be that value may exist in a country store business which operates for many years and sustains those who work in it, that cannot readily be demonstrated by conventional accounting methods. The order is affirmed unless claimant within thirty days of service of the notice of entry of the order herein file with the clerk of this court a stipulation consenting to a reduction of the award herein to the sum of $5,000, and in the event such stipulation is thus filed the order is reversed and the award confirmed, the amount required to satisfy the same, in that event, however, to be governed by the stipulation. Bergan, J. P., Coon, Halpern, Imrie and Zeller, JJ., concur.